Citation Nr: 0513954	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a leg disability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the arms and legs.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in February 2005.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand

VA examination 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), post-service 
VA temporary total disability rating reports contain 
diagnoses of spondylosis of the lumbar spine with lumbar 
scoliosis, valgus deformity with hyperextension of the right 
knee, and peripheral neuropathy.  With respect to element 
(2), there is credible supporting evidence of record that the 
veteran sustained an in-service injury.  The veteran contends 
that the claimed disabilities were incurred when he was 
thrown off a truck during service in October 1965.  "Buddy 
statements" from H.L. and G.S. indicate that the veteran was 
put on light duty for some injury he sustained in 1965.  The 
"buddy statements" serve to give credibility to the 
veteran's assertions of having been injured in service in 
1965.  Cf. Sizemore v. Principi, 18 Vet. App. 264 (2004) [a 
"buddy statement" could be used to corroborate a veteran's 
statement that he was blown off of a vehicle].

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Based on the above evidence, the Board feels that a VA 
examination is necessary to decide the claims for entitlement 
to service connection for the claimed disabilities.  The 
veteran has not previously been afforded a VA examination in 
conjunction with his claims.

The VCAA

With respect to the content of the VCAA notice, the United 
States Court of Appeals for Veterans Claims in Pelegrini v. 
Principi, 17 Vet. App 412 (2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

Since the veteran's claim is being remanded for additional 
development, VBA should provide additional notice to the 
veteran which fully complies with the VCAA.  In this regard, 
the Board notes that the VCAA letter sent to the veteran in 
January 2002 did not address the "fourth element" of the 
notice requirement.  See the VA letter dated January 18, 
2002.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, a letter which includes all 
four elements of the VCAA must be sent to 
the veteran, with a copy to his 
representative.  

2.  VBA should schedule the veteran for a 
VA examination to determine the etiology 
of the claimed back and leg disabilities.  
The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should express an opinion as to whether 
any diagnosed back and leg disability is 
at least as likely as not related to the 
veteran's active service.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




